EXHIBIT 10.20

 



Tax Protection Agreement

This TAX PROTECTION AGREEMENT (this “Agreement”) is entered into as of December
4, 2015, by and among Retail Opportunity Investments Corp., a Maryland
corporation (the “REIT”), Retail Opportunity Investments Partnership, LP, a
Delaware limited partnership (the “Operating Partnership”), and each Protected
Partner identified as a signatory on Schedule I, as amended from time to time.

RECITALS

WHEREAS, pursuant to that certain Purchase, Sale and Contribution Agreement
dated April 13, 2015, between the REIT, the Operating Partnership and the
“Seller” signatory thereto (the “Purchase Agreement”), the REIT intends cause
the Operating Partnership to purchase the real property and improvements
commonly known as The Iron Horse Plaza located at 345 Railroad Avenue, Danville,
Contra Costa County, California (the “Property”) from the Sellers; and

WHEREAS, in connection with the Purchase Agreement, the REIT and the Operating
Partnership shall enter into this Agreement with the Protected Partners, who are
electing to receive common units of partnership interest in the Operating
Partnership (“OP Units”) in exchange for their tenants in common interest in the
Property pursuant to the Purchase Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I - DEFINED TERMS

Capitalized terms employed herein and not otherwise defined shall have the
meanings assigned to them in the Purchase Agreement. Otherwise, for purposes of
this Agreement the following definitions shall apply:

Section 1.1 Intentionally omitted.

Section 1.2 “Agreement” has the meaning set forth in the preamble.

Section 1.3 “Closing Date” means the closing of the Operating Partnership’s
purchase of the Property pursuant to the Purchase Agreement.

Section 1.4 “Code” means the United States Internal Revenue Code of 1986, as
amended.

Section 1.5 Intentionally omitted

Section 1.6 Intentionally omitted



1 - TAX PROTECTION AGREEMENT

 

Section 1.7 Intentionally omitted

Section 1.8 “Exchange” has the meaning set forth in Section 2.1(b) of this
Agreement.

Section 1.9 “Fundamental Transaction” means a merger, consolidation or other
combination of the Operating Partnership with or into any other entity, a
transfer of all or substantially all of the assets of the Operating Partnership,
any reclassification, recapitalization or change of the outstanding equity
interests of the Operating Partnership, or a conversion of the Operating
Partnership into another form of entity. Notwithstanding the above, a
Fundamental Transaction shall not include any transaction to the extent that a
Protected Party is provided with an opportunity to participate in such
transaction in a manner that does not result in the recognition of taxable
income or gain by such Protected Partner under Section 704(c) of the Code,
regardless of whether such Protected Partner elects to participate in such
transaction in such manner or otherwise.

Section 1.10 “Gross Up Amount” has the meaning set forth in Section 1.15 under
the definition of “Make Whole Amount.”

Section 1.11 Intentionally omitted

Section 1.12 Intentionally omitted

Section 1.13 Intentionally omitted

Section 1.14 Intentionally omitted

Section 1.15 “Make Whole Amount” means, with respect to any Protected Partner
that recognizes gain under Section 704(c) of the Code as a result of a Tax
Protection Period Transfer, the sum of (i) the product of (x) the income and
gain recognized by such Protected Partner under Section 704(c) of the Code in
respect of such Tax Protection Period Transfer (taking into account any
adjustments under Section 743 of the Code to which such Protected Partner is
entitled) multiplied by (y) the Make Whole Tax Rate, plus (ii) an amount equal
to the combined Federal, applicable state and local income taxes (calculated
using the Make Whole Tax Rate) imposed on such Protected Partner as a result of
the receipt by such Protected Partner of a payment under Section 2.2 (the “Gross
Up Amount”); provided, however, that the Gross Up Amount shall be computed
without regard to any losses, credit, or other tax attributes that such
Protected Partner might have that would reduce its actual tax liability.

 

For purposes of calculating the amount of Section 704(c) gain that is allocated
to a Protected Partner, any “reverse Section 704(c) gain” allocated to such
partner pursuant to Treasury Regulations § 1.704-3(a)(6) shall not be taken into
account; furthermore, the total amount of 704(c) gain and income taken into
account for purpose of calculating the Make Whole Amount shall not exceed the
initial Section 704(c) gain amount as of the Closing Date (as set forth on
Exhibit A).



2 - TAX PROTECTION AGREEMENT

 

Section 1.16 “Make Whole Tax Rate” means, with respect to a Protected Partner
who is entitled to receive a payment under Section 2.2, the highest combined
statutory Federal, state and local tax rate in respect of the income or gain
that gave rise to such payment, taking into account the character of the income
and gain in the hands of such Protected Partner, as applicable (reduced, in the
case of Federal taxes, assuming a full deduction is allowed for income taxes
paid to a state or locality), for the taxable year in which the event that gave
rise to such payment under Section 2.2.

Section 1.17 “OP Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Retail Opportunity Investments Partnership, L.P., as
amended from time to time.

Section 1.18 “Partners’ Representative” means Donald F. Gaube and his executors,
administrators or permitted assigns.

Section 1.19 “Pass Through Entity” means a partnership, grantor trust, or S
corporation for Federal income tax purposes.

Section 1.20 “Permitted Disposition” means a sale, exchange or other disposition
of OP Units (i) by a Protected Partner: (a) to such Protected Partner’s
children, spouse or issue; (b) to a trust for such Protected Partner or such
Protected Partner’s children, spouse or issue; (c) in the case of a trust which
is a Protected Partner, to its beneficiaries, or any of them, whether current or
remainder beneficiaries; (d) to a revocable inter vivos trust of which such
Protected Partner is a trustee; (e) in the case of any partnership or limited
liability company which is a Protected Partner, to its partners or members;
and/or (f) in the case of any corporation which is a Protected Partner, to its
shareholders, and (ii) by a party described in clauses (a), (b), (c) or (d) to a
partnership, limited liability company or corporation of which the only
partners, members or shareholders, as applicable, are parties described in
clauses (a), (b), (c) or (d); provided, that for purposes of the definition of
Tax Protection Period, such Protected Partner shall be treated as continuing to
own any OP Units which were subject to a Permitted Disposition unless and until
there has been a sale, exchange or other disposition of such OP Units by a
permitted transferee which is not another Permitted Disposition.

Section 1.21 “Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

Section 1.22 “Protected Partner” means: (i) each signatory on Schedule I
attached hereto, as amended from time to time; (ii) any person who holds OP
Units and who acquired such OP Units from another Protected Partner in a
transaction in which such person’s adjusted basis in such OP Units, as
determined for Federal income tax purposes, is determined, in whole or in part,
by reference to the adjusted basis of the other Protected Partner in such OP
Units; and (iii) with respect to a Protected Partner that is Pass Through
Entity, and solely for purposes of computing the amount to be paid under Section
2.2 with respect to such Protected Partner, any person who (y) holds an interest
in such Protected Partner, either directly or through one or more Pass Through
Entities, and (z) is required to include all or a portion of the income of such
Protected Partner in its own gross income.



3 - TAX PROTECTION AGREEMENT

 

Section 1.23 “Protected Property” means that certain project commonly known as
The Iron Horse Plaza in the City of Danville, County of Contra Costa, State of
California, with street address of 345 Railroad Avenue, Danville, California,
and related personal property, and any property acquired in Exchange for the
Protected Property as set forth in Section 2.1(b).

Section 1.24 Intentionally omitted

Section 1.25 Intentionally omitted

Section 1.26 Intentionally omitted

Section 1.27 “Tax Protection Period” means ten (10) years; provided, however,
that such period shall end with respect to any Protected Partner to the extent
that such Partner owns less than fifty percent (50%) of the OP Units originally
owned by the Protected Partner as of the Closing Date, disregarding the sale,
exchange or other disposition of any such OP Units sold, exchanged or otherwise
disposed of by the Protected Partner in a Permitted Disposition.

Section 1.28 “Tax Protection Period Transfer” has the meaning set forth in
Section 2.1(a) of this Agreement.

Section 1.29 “Transfer” means any direct or indirect sale, exchange, transfer or
other disposition, whether voluntary or involuntary.

Section 1.30 “Treasury Regulations” means the income tax regulations under the
Code, whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

ARTICLE II - TAX PROTECTIONS

Section 2.1 Taxable Transfers.

(a) Unless the Partners’ Representative expressly consents in writing to a Tax
Protection Period Transfer, during the Tax Protection Period, the Operating
Partnership shall indemnify the Protected Partners as set forth in Section 2.2
if the Operating Partnership or any entity in which the Operating Partnership
holds a direct or indirect interest shall cause or permit: (i) any Transfer of
all or any portion of the Protected Property (including any interest in the
Protected Property or in any entity owning, directly or indirectly, an interest
in the Protected Property, other than the Operating Partnership) in a
transaction that results in the recognition of taxable income or gain by any
Protected Partner under Section 704(c) of the Code with respect to the Protected
Property; or (ii) any Fundamental Transaction that results in the recognition of
taxable income or gain by any Protected Partner under Section 704(c) of the Code
with respect to the Protected Property (such a Transfer or Fundamental
Transaction, a “Tax Protection Period Transfer”).



4 - TAX PROTECTION AGREEMENT

 

(b) Section 2.1(a) shall not apply to any Tax Protection Period Transfer of the
Protected Property (including any interest therein or in the entity owning,
directly or indirectly, the Protected Property): (i) in a transaction in which
no gain is required to be recognized by a Protected Partner (an “Exchange”),
including a transaction qualifying under Section 1031 or Section 721 (or any
successor statutes) of the Code; provided, however, that any property acquired
by the Operating Partnership in the Exchange shall remain subject to the
provisions of this Article II in place of the exchanged Protected Property for
the remainder of the Tax Protection Period; (ii) as a result of the condemnation
or other taking of the Protected Property by a governmental entity in an eminent
domain proceeding or otherwise, provided that the Operating Partnership shall
use commercially reasonable efforts to structure such disposition as either a
tax-free like-kind exchange under Section 1031 or a tax-free reinvestment of
proceeds under Section 1033, provided that in no event shall the Operating
Partnership be obligated to acquire or invest in any property that it otherwise
would not have acquired or invested in.

Section 2.2 Indemnification for Taxable Transfers.

(a) In the event of a Tax Protection Period Transfer described in Section
2.1(a), each Protected Partner shall receive from the Operating Partnership an
amount of cash equal to the Make Whole Amount applicable to such Tax Protection
Period Transfer. Any Make Whole Payments required under this Section 2.2(a)
shall be made to each Protected Partner on or before April 15 of the year
following the year in which the Tax Protection Period Transfer took place;
provided that, if the Protected Partner is required to make estimated tax
payments that would include such gain, the Operating Partnership shall make
payment to such Protected Partner on or before the due date for such estimated
tax payment and such payment from the Operating Partnership shall be in an
amount that corresponds to the estimated tax being paid by the Protected Partner
at such time.

(b) Notwithstanding any provision of this Agreement to the contrary, the sole
and exclusive rights and remedies of any Protected Partner under Section 2.1(a)
shall be a claim against the Operating Partnership for the Make Whole Amount,
and no Protected Partner shall be entitled to pursue a claim for specific
performance of the covenants set forth in Section 2.1(a) or bring a claim
against any person that acquires the Protected Property from the Operating
Partnership in violation of Section 2.1(a).

(c) The parties acknowledge that certain of the Sellers and their direct or
indirect owners may recognize gain in connection with the acquisition of the
Property by the Operating Partnership. Notwithstanding any provision hereof, any
such gain recognized by the Sellers or their direct or indirect owners,
including any Protected Partner, in connection with such acquisition, or any
gain resulting from any action taken by the Company or the Operating Partnership
that is not described in Section 2.1(a)(i) or (ii) hereof, shall not be subject
to the indemnification provisions of this Agreement and shall not be included in
the calculation of Section 704(c) gain.

Section 2.3 Section 704(c) Gains. The initial amount of Section 704(c) gain
allocable to each Protected Partner as of the Closing Date is set forth on
Exhibit A hereto. The parties acknowledge that the initial amount of such
Section 704(c) gain may be adjusted over time as required by Section 704(c) of
the Code and the Regulations promulgated thereunder.

Section 2.4 Intentionally omitted



5 - TAX PROTECTION AGREEMENT

 

ARTICLE III - GENERAL PROVISIONS

Section 3.1 Notices. All notices, demands, declarations, consents, directions,
approvals, instructions, requests and other communications required or permitted
by the terms of this Agreement shall be given in the same manner as in the OP
Agreement.

Section 3.2 Titles and Captions. All Article or Section titles or captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Except as specifically provided otherwise, references to
“Articles” and “Sections” are to Articles and Sections of this Agreement.

Section 3.3 Pronouns and Plurals. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa.

Section 3.4 Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

Section 3.5 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 3.6 Creditors. Other than as expressly set forth herein, none of the
provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Operating Partnership.

Section 3.7 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any covenant, duty, agreement or
condition.

Section 3.8 Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all of the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

Section 3.9 Applicable Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of California, without
regard to the principles of conflicts of law.

Section 3.10 Invalidity of Provisions. If any provision of this Agreement is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
or enforceability of other remaining provisions contained herein shall not be
affected thereby.



6 - TAX PROTECTION AGREEMENT

 

Section 3.11 Entire Agreement. This Agreement contains the entire understanding
and agreement among the Partners with respect to the subject matter hereof and
amends, restates and supersedes the OP Agreement and any other prior written or
oral understandings or agreements among them with respect thereto.

Section 3.12 No Rights as Stockholders. Nothing contained in this Agreement
shall be construed as conferring upon the holders of the OP Units any rights
whatsoever as stockholders of the REIT, including, without limitation, any right
to receive dividends or other distributions made to stockholders of the REIT or
to vote or to consent or to receive notice as stockholders in respect of any
meeting of stockholders for the election of directors of the REIT or any other
matter.

Section 3.13 Tax Advice and Cooperation. Each party hereto acknowledges and
agrees that it has not received and is not relying upon tax advice from any
other party hereto, and that it has and will continue to consult its own tax
advisors. Each party hereto agrees to cooperate to the extent reasonably
requested by any other party in connection with the filing of any tax returns or
any audit, litigation or other proceeding related to taxes associated with the
matters described herein, such cooperation shall include the retention and, upon
request, provision of records and information that are relevant to such matters,
and making employees available on a mutually convenient basis to provide such
additional information as may reasonably be requested.

[The remainder of this page has been intentionally left blank.]

 

 



7 - TAX PROTECTION AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

REIT:

RETAIL OPPORTUNITY INVESTMENTS CORP.,

a Maryland corporation

 

By: /s/ Michael B. Haines

Name:  Michael B. Haines

Title:    Chief Financial Officer

OPERATING PARTNERSHIP:

RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP,

a Delaware limited partnership



By: Retail Opportunity Investments GP, LLC,   a Delaware limited liability
company,   its general partner         By:  Retail Opportunity Investments
Corp.,     a Maryland corporation     its sole member                 By: /s/
Michael B. Haines     Name: Michael B. Haines     Title:   Chief Financial
Officer





 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

 

/s/ Donald F. Gaube

Donald F. Gaube

 

[signatures continue on the following page]

 

 

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

/s/ Suzanne Baumgartner                                                         

Suzanne Baumgartner, Trustee of the Frank K. Boscow

and Sue C. Boscow Revocable Trust U/A dated

December 12, 1996

 

[signatures continue on the following page]

 

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

 

/s/ Janie S. Gaube                                                       

Janie S. Gaube, Trustee of the 2015 JSG Separate

Property Trust dated as of November 24, 2015

 

[signatures continue on the following page]

 

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

 

/s/ Tom Boscow

Tom Boscow

 

[signatures continue on the following page]

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

 

/s/ Leonard LaFrance
                                                               

Leonard LaFrance, Trustee of the LaFrance Family Trust

dated January 6, 1993

 

[signatures continue on the following page]

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

 

/s/ Deborah DeDomenico            

Deborah DeDomenico

 

[signatures continue on the following page]

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

 

/s/ Dennis T. DeDomenico

Dennis T. DeDomenico

 

[signatures continue on the following page]

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

 

/s/ Claudia DeDomenico

Claudia DeDomenico

 

[signatures continue on the following page]

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

 

/s/ Lois DeDomenico                                              

Lois DeDomenico, Trustee of the Lois M.

DeDemenico QTIP Trust dated April 28, 1988

 

[signatures continue on the following page]

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

 

/s/ Donna Holpainen

Donna Holpainen

 

[signatures continue on the following page]

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

CDD&D MANAGEMENT, LLC

 

 

 

By: /s/ Dennis T. DeDomenico

Name: Dennis T. DeDomenico

Title: Member/Manager

 

By: /s/ Claudia DeDomenico

Name: Claudia DeDomenico

Title: Member/Manager

 

By: /s/ Donna Holpainen

Name: Donna Holpainen

Title: Member/Manager

 

By: /s/ Deborah DeDomenico

Name: Deborah DeDomenico

Title: Member/Manager

 

[signatures continue on the following page]

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

Cesped 1992 Family Trust Dated February 26, 1992

 

 

 

By: /s/ Ricardo E. Cesped

Name: Ricardo E. Cesped

Title: Trustee

 

[signatures continue on the following page]

 



 

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

/s/ David E. Cesped

David E. Cesped

 

[signatures continue on the following page]

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

VIDANO 2005 FAMILY TRUST

 

 

 

By: /s/ Charles A. Vidano

Name: Charles A. Vidano

Title: Trustee

 

By: /s/ Michelle Vidano

Name: Michelle Vidano

Title: Trustee

 

[signatures continue on the following page]

 

 

 

 

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

HOLPAINEN HOLDINGS, LLC

 

 

 

By: /s/ Dale Holpainen

Name: Dale Holpainen

Title: Manager/Member

 

 

[signatures continue on the following page]

 

 

 

 

 

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

/s/ Sean Rhatigan

Sean Rhatigan

 

 

 

/s/ Ellen Rhatigan

Ellen Rhatigan

 

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

/s/ Mark Engstrom

Mark Engstrom and Anne Engstrom, as co- trustees

of the Engstrom Family Trust dated May 21,2004

 

/s/ Anne Engstrom

Mark Engstrom and Anne Engstrom, as co- trustees

of the Engstrom Family Trust dated May 21,2004

 

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

/s/ James G. Engstrom
                                                                

James G. Engstrom and Marsha Engstrom, as trustees

of the Jim And Marsha Engstrom Family 2006 Revocable

Trust established May 1, 2006

 

/s/ Marsha Engstrom  
                                                               

James G. Engstrom and Marsha Engstrom, as trustees

of the Jim And Marsha Engstrom Family 2006 Revocable

Trust established May 1, 2006

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

/s/ Eric A. Engstrom

Eric A. Engstrom

 

 

 

/s/ Sheila Engstrom

Sheila Engstrom

 

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

/s/ Matthew K. Engstrom

Matthew K. Engstrom

 

 

 

/s/ Jennifer Engstrom

Jennifer Engstrom

 

 



Tax Protection Agreement



 

 

PROTECTED PARTNERS:

 

 

/s/ Richard A. Bruzzone

Richard A. Bruzzone

 

  

 

 

 

 

 



Tax Protection Agreement



 

 

SCHEDULE I

PROTECTED PARTNERS

  Donald F. Gaube Frank K. Boscow and Sue C. Boscow Revocable Trust U/A dated
December 12, 1996 2015 JSG Separate Property Trust dated as of November 24, 2015
Thomas Boscow LaFrance Family Trust dated January 6, 1993 Deborah DeDomenico
Dennis T. DeDomenico Claudia DeDomenico Louis M. DeDomenico QTIP Trust dated
April 28, 1988 Donna Holpainen CDD&D Management, LLC Cesped 1992 Family Trust
dated February 26, 1992 David E. Cesped Vidano 2005 Family Trust Holpainen
Holdings, LLC Sean Rhatigan & Ellen Rhatigan Engstrom Family Trust dated May 21,
2004 Jim and Marsha Engstrom Family Revocable Trust Established May 1,2006 Eric
A. Engstrom and Sheila Engstrom Matthew K. Engstrom and Jennifer Engstrom
Richard A. Bruzzone            

 

 



 

 

EXHIBIT A

 

Protected Partner Federal 704(c) Gain California 704(c) Gain Donald F. Gaube
$6,465,022 $6,073,124 Frank K. Boscow and Sue C. Boscow Revocable Trust U/A
dated December 12, 1996 $1,945,357 $1,827,456 2015 JSG Separate Property Trust
dated as of November 24, 2015 $346,042 $325,035 Thomas Boscow $346,042 $325,035
LaFrance Family Trust dated January 6, 1993 $2,268,143 $2,112,999 Deborah
DeDomenico $449,817 $419,049 Dennis T. DeDomenico $449,817 $419,049 Claudia
DeDomenico $449,817 $419,049 Louis M. DeDomenico QTIP Trust dated April 28, 1988
$449,817 $419,049 Donna Holpainen $449,817 $419,049 CDD&D Management, LLC
$19,060 $17,756 Cesped 1992 Family Trust dated February 26, 1992 $907,636
$845,584 David E. Cesped $226,978 $211,460 Vidano 2005 Family Trust $226,978
$211,460 Holpainen Holdings, LLC $453,638 $422,612 Sean Rhatigan & Ellen
Rhatigan $226,819 $211,306 Engstrom Family Trust dated May 21, 2004 $482,435
$481,000 Jim and Marsha Engstrom Family Revocable Trust Established May 1,2006
$602,892 $601,099 Eric A. Engstrom and Sheila Engstrom $602,892 $601,099 Matthew
K. Engstrom and Jennifer Engstrom $120,635 $120,277 Richard A. Bruzzone
$1,993,268 $1,988,034 Total: $19,482,922 $18,470,581

 

The initial Section 704(c) gain allocated to each Protected Partner as of the
Closing Date is different for U.S. federal income tax purposes and California
state income tax purposes. As a result, the calculation provided in clause (i)
of the definition of “Make Whole Amount” shall be applied separately for U.S.
federal income tax purposes and for California state income tax purposes (i.e.,
the applicable U.S. federal income tax rate shall be applied to the amount of
Section 704(c) gain recognized for U.S. federal income tax purposes, the
applicable California state income tax rate shall be applied to the amount of
Section 704(c) gain recognized for California state income tax purposes, and the
two results shall be added together). Such calculations shall otherwise be done
in a manner consistent with the definition of “Make Whole Amount” and “Make
Whole Tax Rate” and the other provisions in this Agreement.